                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

GABRIEL FONT ANA,                                 )
                                                  )
              Plaintiff,                          )       Civil Action No. 18-516
                                                  )       Chief Magistrate Judge Maureen P. Kelly
                      V.                          )
                                                  )
PACIFIC INDEMNITY COMPANY,                        )       Re: ECF No. 14
                                                  )
              Defendant.                          )



                                            OPINION

       This is an action filed by Plaintiff Gabriel Fontana ("Plaintiff'). Presently before this

Court is a Motion to Dismiss filed by Defendant Pacific Indemnity Company ("Defendant").

ECF No. 14. For the following reasons, the Motion to Dismiss will be denied.

I.     PROCEDURAL HISTORY

       Plaintiff initiated this action on April 23, 2018. ECF No. 1. Plaintiff filed the operative

Amended Complaint on July 11, 2018. ECF No. 14. Therein, he raised two claims: statutory

bad faith and breach of contract. Id. On July 23, 2018, Defendant filed the instant Motion to

Dismiss and a Brief in support. ECF Nos. 14-15. On August 14, 2018, Plaintiff filed a Brief in

opposition to the Motion to Dismiss. ECF No. 18. On August 27, 2018, Defendant filed a Reply

Brief. ECF No. 19. The Motion to Dismiss is now ripe for consideration.

II.    FACTUAL BACKGROUND

       In the Amended Complaint, Plaintiff makes the following allegations. Defendant issued

to Plaintiff an insurance policy (the "Policy") which, inter alia, insured the contents of Plaintiffs

residence and other itemized articles located at that premises. ECF No. 10 116, 8. The effective

period for the Policy was from September 6, 2017, to September 6, 2018. Id. 17. On or about
                                                                                                          r
                                                                                                          t
January 22, 2018, the insured premises was broken into and insured contents and itemized

articles were stolen from the premises. Id. ,i,i 9-10.
                                                                                                          II
                                                                                                          f
       Plaintiff made a claim against the Policy for his covered losses from the theft. Id. ,i 12.
                                                                                                          l
Defendant acknowledged receipt of the claim on January 23, 2018. Id. ,i 13. Plaintiff filed a             t
police report but has not recovered any of the stolen items.          Id. ,i 14.   Plaintiff has fully    l
cooperated with Defendant in the processing of his claim, including providing extensive                   If
supporting documentation. Id. ,i,i 15-17.                                                                 •
                                                                                                          l
       On April 3, 2018, Defendant requested that Plaintiff submit a Sworn Statement in Proof

of Loss.     Id. ,i 19.   Also on April 3, 2018, Defendant requested additional information, an
                                                                                                          II
authorization and advised Plaintiff that it would take his examination under oath on May 8, 2018.

Id. On May 2, 2018, Plaintiff, through counsel, offered to sit for either a sworn examination

under oath or a deposition in the context of this bad faith litigation, but not both. Id. ,i 20.

Plaintiff, through counsel, also objected to some of the April 3, 2018, requests for production of

documents. Id. ,i 21.

       On June 2, 2018, Plaintiff submitted to Defendant his Sworn Statement in Proof of Loss.

Id. ,i 23.     Therein, he itemized property losses of $857,784.18.           Id. ,i 24.    Defendant

acknowledged receipt of Plaintiffs Sworn Statement via correspondence dated June 21, 2018.

Id. ,i 25. In that correspondence, Defendant advised Plaintiff that it "neither accepts nor rejects"

the Sworn Statement and that its investigation is "ongoing." Id.

III.   STANDARD OF REVIEW

       As the United States Supreme Court explained in Bell Atlantic Corp. v. Twombly, 550

U.S. 544 (2007), a complaint may properly be dismissed pursuant to Federal Rule of Civil

Procedure 12(b)( 6) if it does not allege "enough facts to state a claim to relief that is plausible on
its face." Id. at 570. In assessing the merits of a claim subject to a motion to dismiss, a court

must accept all alleged facts as true and draw all inferences gleaned therefrom in the light most

favorable to the non-moving party. Phillips v. County of Allegheny, 515 F.3d 224, 228 (3d Cir.

2008) (citing Worldcom, Inc. v. Graphnet, Inc., 343 F.3d 651, 653 (3d Cir. 2003)). A pleading

party need not establish the elements of a prima facie case at this stage; the party must only "put

forth allegations that 'raise a reasonable expectation that discovery will reveal evidence of the

necessary element[s]."' Fowler v. UPMC Shadyside, 578 F.3d 203,213 (3d Cir. 2009) (quoting

Graff v. Subbiah Cardiology Associates, Ltd., 2008 WL 2312671 (W.D. Pa. June 4, 2008)).

IV.    DISCUSSION

       Plaintiff asserts two claims: statutory bad faith and breach of contract. Defendant does

not argue that Plaintiff's allegations supporting these claims are insufficient. Rather, in support

of its Motion to Dismiss, Defendant "presents a single legal issue to the Court: whether Plaintiff        r
failed to comply with the conditions of the Policy when he objected to [Defendant's] requests

that he produce evidence about his potential motive and opportunity to commit insurance fraud

during the course of[Defendant's] investigation of his claim." ECF No. 19 at 1. This argument
                                                                                                      ll
is inapposite to a motion to dismiss.

       As this Court explained in James v. State Farm Mut. Auto. Ins. Co., Civ. A. No. 10-1482,

2011 U.S. Dist. LEXIS 199846, at *12-13 (W.D. Pa. 2011), upon disposing of a motion to
                                                                                                      II
                                                                                                      i
dismiss based upon a similar argument, "[w]hether [a] claim is precluded by the terms of the
                                                                                                      II
insurance contract or whether there are conditions precedent which must be satisfied before [a

plaintiff] may recover on that claim under the terms of the insurance policy are matters yet to be

determined. [The] motion to dismiss is therefore denied without prejudice and the argument may
                                                                                                      I
                                                                                                      J

                                                                                                      f
be raised again at an appropriate time in the future."
                                                                                                      [
                                                                                                      i
       The same result is warranted in this case.

V.     CONCLUSION

       For the foregoing reasons, the Motion to Dismiss, ECF No. 14, will be denied without

prejudice and the argument raised therein may be raised at an appropriate time in the future.

       An appropriate Order follows.

                                                ORDER

       AND NOW, this 2nd day of October, 2018, IT IS HEREBY ORDERED that the Motion

to Dismiss, ECF No. 14, be DENIED without prejudice to Defendant's ability to raise the

underlying argument at an appropriate time in the future.




                                             BY THE COURT:




                                             MAUREEN P. KELL
                                             UNITED STATES MAGISTRATE JUDGE


cc:    All counsel of record via CM-ECF
